                           Case 19-20831-jra     Doc 32      Filed 08/05/19       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                     )
John Mileusnic                                             )
xxx−xx−1703                                                )
325 Plum Creek Drive                                       ) Case Number: 19−20831−jra
Schererville, IN 46375                                     )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           ) Chapter: 13
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )




                                         NOTICE OF DOCKET ENTRY
On August 5, 2019 , the following entry was made on the docket in this case:

         Docket Entry: Confirmation held 8/5/19(related document(s)16 Chapter 13 Plan filed by John
         Mileusnic). APPEARANCES: Attorney Godshalk on behalf of Trustee. Trustee reports
         objections/issues that preclude confirmation. The foregoing is herby reset to September 16, 2019 at
         9:00 a.m. SO ORDERED. (kdr)




                                                                         Christopher M. DeToro
                                                                         Clerk, United States Bankruptcy Court
                                                                         5400 Federal Plaza
                                                                         Hammond, Indiana 46320




                                                                                                     Document No. 32 − 16
